     Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 1 of 6 PAGEID #: 779




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 JUSTIN BAUGHMAN, et al.,                         :   CASE NO.: 3:19-CV-00008
                                                  :
         Plaintiffs,                              :   JUDGE Walter H. Rice
                                                  :
                 v.                               :
                                                  :
 KTH PARTS INDUSTRIES, INC., et al.,              :
                                                  :
         Defendants.                              :
                                                  :

DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION
    OF THE COURT’S MARCH 31, 2021 DECISION AND ENTRY SUSTAINING
  DEFENDANT’S PARTIAL MOTION TO DISMISS PLAINTIFFS’ DONNING AND
    DOFFING CLAIMS AND NOTATION ORDER OVERRULING PLAINTIFFS’
   AMENDED MOTION TO CERTIFY CLASS CONDITIONAL CERTIFICATION

I.      INTRODUCTION

        Plaintiffs’ Motion for Reconsideration should be dismissed. This Court did not err.

Plaintiffs have erred.

        Plaintiffs have misread or ignored at least three pages of this Court’s Decision and Entry

dismissing the donning and doffing claims, particularly pages 10, 11, and 12 (ECF No. 45,

PAGEID 758–760.) In doing so, Plaintiffs have incorrectly concluded that the basis for the Court’s

dismissal of the donning and doffing claims is dependent solely upon the application—or in

Plaintiffs’ view—the misapplication by the Court of 29 U.S.C. § 203(o). The Court need not even

consider 29 U.S.C. § 203(o) to dismiss the donning and doffing claims in this case. In fact,

Defendant did not seek relief pursuant to 29 U.S.C. § 203(o).

        In its Partial Motion to Dismiss, Defendant stated that Plaintiffs failed to allege sufficient

facts to maintain a claim for compensation for time spent donning and doffing their uniform,

including personal protective equipment. The basis for Defendant’s motion was that for Plaintiffs

                                                  1
      Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 2 of 6 PAGEID #: 780




to assert a plausible donning and doffing claim, they must allege, consistent with the 2006 DOL

Memorandum, that there is a law, rule, or employer policy or something unique about the

workplace that requires donning and doffing to occur at work. (ECF No. 31, PAGEID 555.)

Plaintiffs failed to make any such allegations. Relying upon the 2006 DOL Memorandum1 and the

federal case law applying it, this Court recognized Plaintiffs’ failure, independent of its analysis

of 29 U.S.C. § 203(o), and dismissed Plaintiffs’ donning and doffing claims. (ECF No. 45,

PAGEID 758–759.) The relief Defendants requested, and that the Court granted, was, and could

be, reached independent of any analysis of 29 U.S.C. § 203(o). Accordingly, Plaintiffs’ Motion for

Reconsideration should be denied.

II.       ARGUMENT

          A.      Legal standard for motion for reconsideration.

          Reconsideration is precluded unless one of three exceptional circumstances exists:

(1) where substantially different or new evidence is discovered; (2) where a subsequent contrary

view of the law is decided by the controlling authority; or (3) where a decision is clearly erroneous

and would work a manifest injustice. Rodriguez v. Tennessee Laborers Health & Welfare Fund,

89 F. App’x 949, 959 (6th Cir. 2004) (citing Reich v Hall Holding Co., 990 F. Supp. 955, 965

(N.D. Ohio 1998)).

          “[M]otions to reconsider are extraordinary in nature and, because they run contrary to

notions of finality and repose, should be discouraged.” McConocha v. Blue Cross & Blue Shield,

930 F. Supp. 1182, 1184 (N.D. Ohio 1996). Motions for reconsideration “are not substitutes for

appeals” nor are they vehicles whereby a party attempts to “relitigate already-decided issues.” See,

e.g. Automated Sols. Corp. v. Paragon Data Sys. Inc., No. 1:05-CV-01519, 2011 U.S. Dist. LEXIS



1
    United States Department of Labor Wage & Hour Adv. Mem. No. 2006-2 (the “2006 DOL Memorandum”).

                                                     2
   Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 3 of 6 PAGEID #: 781




159076, *3-4 (N.D. Ohio Jan. 13, 2011); McConocha, 930 F. Supp. at 1184. Plaintiffs have failed

to meet their burden to show that this Court’s Decision and Entry was clearly erroneous and would

work a manifest injustice. Accordingly, their efforts to relitigate these issues should be rejected.

       B.      Plaintiffs’ motion for reconsideration must be denied.

       Plaintiffs acknowledge that Defendant did not seek relief pursuant to 29 U.S.C. § 203(o).

Plaintiffs simultaneously argue and ask that the Court reconsider its decision to dismiss Plaintiffs’

donning and doffing claims because Section 203(o), in their view, is dispositive of the issue

addressed in Defendant’s motion. It is not.

       There are three bases to consider whether time spent donning and doffing is compensable,

and Section 203(o) is just one of those three considerations. The other two considerations are (1)

employers do not have to compensate employees for time spent doing activities the employer

requires if those activities are not “integral and indispensable” to the principle activities that an

employee is employed to perform and (2) the Department of Labor has maintained that even when

employees don and doff employer-mandated gear at their workplace, such a wardrobe change is

not compensable if employees have the option of dressing at home. Auxer v. Republic Waste Servs.

of Ohio Hauling, LLC, No 2:18-CV-212, 2019 U.S. Dist. LEXIS 44404 (S.D. Ohio Mar. 19, 2019)

(citing Wage & Hour Advice Mem., No. 2006-2 at 3); see also Huff v. City of Los Angeles, 468

Fed. Appx. 773, 2012 U.S. App. LEXIS 3492 (9th Cir. 2012); Bamonte v. City of Mesa, 598 F.3d

1217, 2010 U.S. App. LEXIS 6188, *43 (9th Cir. 2010). Just like Judge Rice’s opinion here, Chief

Judge Marbley’s decision in Auxer v. Republic Waste Servs. of Ohio Hauling, LLC, recognizes

these three independent bases. See 2019 U.S. Dist. LEXIS at *2.

       In its Motion, Defendant asked the Court to dismiss Plaintiffs’ donning and doffing claims

consistent with the 2006 DOL Memorandum and the federal case law applying it. Thus, when an



                                                  3
   Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 4 of 6 PAGEID #: 782




employee is not required to don and doff at work, the time spent doing so is not compensable. The

2006 DOL Memorandum, contrary to Plaintiffs’ assumption, was not conditioned upon whether a

collective bargaining agreement did or did not exist. Indeed, the 2006 DOL Memorandum does

not make any mention of a collective bargaining agreement at all. The 2006 DOL Memorandum

very clearly states:

        [D]onning and doffing of required gear is within the continuous workday only when the
        employer or the nature of the job mandates that it take place on the employer’s premises.
        It is our longstanding position that if employees have the option and the ability to change
        into the required gear at home, changing into that gear is not a principal activity, even when
        it takes place at the plant. See FOH section 31b13 (dressing at home is not compensable).

Wage & Hour Advice Mem., No. 2006-2 at 3.

        Just like the 2006 DOL Memorandum, the cases Defendant relied upon in its motion and

the cases this Court cites—Huff v. City of Los Angeles, 468 Fed. Appx. 773, 2012 U.S. App. LEXIS

3492 (9th Cir. 2012) and Bamonte v. City of Mesa, 598 F.3d 1217, 2010 U.S. App. LEXIS 6188,

*43 (9th Cir. 2010)—are not dependent upon a Section 203(o) analysis or the existence or

non-existence of a collective bargaining agreement. Rather, the outcome in both Huff and Bamonte

are dependent upon the Ninth Circuit Court’s analysis and reliance upon the 2006 DOL

Memorandum. There is no discussion in either case about the existence of or the lack of a collective

bargaining agreement because the existence or lack thereof is not dispositive of the donning and

doffing consideration at issue in either case. Instead, Huff and Bamonte hold that donning and

doffing of required work gear is compensable work when the employer, the law, or the nature of

the job requires that the donning and doffing take place on the employer’s premises. Huff, 468 Fed.

Appx. at 774; Bamonte, 598 F.3d 1217.

        Because Plaintiffs have failed to allege that Defendant, the law, or the nature of their job

requires that donning and doffing of the uniform and PPE must be done at work, Plaintiffs have



                                                  4
   Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 5 of 6 PAGEID #: 783




failed to state a claim upon which relief may be granted. Plaintiffs cannot use their Motion for

Reconsideration to re-litigate this issue. As this Court correctly concluded, dismissal of Plaintiffs’

donning and doffing claims is proper on the basis of the 2006 DOL Memorandum and federal

cases applying it, such as Huff, 468 Fed. Appx. at 774 and Bamonte, 598 F.3d at 1227–31. (ECF

No. 45, PAGEID 755, 758–760.)

III.   CONCLUSION

       Therefore, this Court is correct. Based on the 2006 DOL Memorandum and the federal

cases applying it, Plaintiffs’ donning and doffing claims were properly dismissed. Independent of

any reliance or analysis of 29 U.S.C. § 203(o), this Court articulated the correct pleading

requirement: A plaintiff must allege facts that the uniforms and personal protective equipment can

only be donned and doffed at work and not at home. Plaintiffs failed to set forth facts in their

complaint that Defendant, the law, or the nature of their work requires that donning and doffing

occur at work. Therefore, Defendant respectfully requests that this Court deny Plaintiffs’ Motion

for Reconsideration of the Court’s March 31, 2021 Decision and Entry Sustaining Defendant’s

Partial Motion to Dismiss Plaintiffs’ Donning and Doffing Claims and Notation Order Overruling

Plaintiffs’ Amended Motion to Certify Class Conditional Certification.

                                               Respectfully submitted,

                                               /s/ Janay M. Stevens
                                               Allen S. Kinzer (0040237)
                                               Janay M. Stevens (0090515)
                                               Vorys, Sater, Seymour and Pease LLP
                                               52 East Gay Street
                                               P.O. Box 1008
                                               Columbus, Ohio 43216-1008
                                               Telephone: (614) 464-5428
                                               Facsimile: (614) 719-4957
                                               Email: askinzer@vorys.com
                                                       jmstevens@vorys.com
                                               Attorneys for Defendant

                                                  5
   Case: 3:19-cv-00008-WHR Doc #: 48 Filed: 05/03/21 Page: 6 of 6 PAGEID #: 784




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 3, 2021, the foregoing was filed with the

Court and served via the Court’s electronic filing system upon the following:

              Matthew J.P. Coffman
              COFFMAN LEGAL, LLC
              1550 Old Henderson Road
              Suite 126
              Columbus, Ohio 43220

              -and-

              Daniel I. Bryant
              Bryant Legal, LLC
              1550 Old Henderson Road
              Suite 126
              Columbus, Ohio 43220

                                            /s/ Janay M. Stevens
                                            Janay M. Stevens




                                                6
